Citation Nr: 1117716	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-37 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for migraine headaches. 

2.  Entitlement to an initial compensable rating for sinusitis. 

3.  Entitlement to an initial compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

 In June 2009, the RO granted an increased initial rating of 10 percent for migraine headaches.  

The Veteran testified before the Board sitting at the RO in February 2011.  A transcript of the hearing is associated with the claims file. 

The issue of a rating in excess of 10 percent for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.
FINDING OF FACT

The Veteran's allergic rhinitis and sinusitis are manifested by recurrent nasal congestion, discharge, and itchy eyes at intervals throughout a year.  The Veteran received a four day course of antibiotic treatment on one occasion in 2008 and otherwise uses over-the-counter antihistamine and nasal spray medications.  There is X-ray evidence but no clinical observations of sinusitis and no incapacitating episodes with bed rest and treatment ordered by a physician.  There are no clinical observations of polyps or obstruction of nasal passages greater than 50 percent on both sides or a complete blockage on one side.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for sinusitis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6510-14 (2010). 

2.  The criteria for a compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6522 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of a service connection claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army infantryman and recruiter.   He retired at the rank of Sergeant First Class.  He contends that his sinusitis and allergic rhinitis are more severe than are contemplated by the current noncompensable ratings.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Ratings for several forms of chronic sinusitis are provided in the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510-14.  A noncompensable rating is warranted if the disorder is detected by X-ray only.  A 10 percent rating is warranted when there are one or two incapacitating episodes per year, requiring prolonged (four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year, requiring prolonged (four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain, and purulent discharge or crusting after repeated surgeries.  There is no higher schedular rating.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id. 

Allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted when polyps are present.  There is no higher schedular rating.  38 C.F.R. § 4.97, Diagnostic Code 6522.   

In a September 2001 military physical examination, the Veteran reported experiencing runny nose, itchy eyes, and "hay fever" since enlisting in the Army in July 1982.  Clinical records showed very infrequent treatment for nasal congestion. Clinicians diagnosed the episodes as upper respiratory infections which resolved without follow-up treatment.  Clinicians did not diagnose any chronic nasal or respiratory disorders.  

Prior to retirement in April 2008, the Veteran underwent a VA Benefits Delivery at Discharge examination.  A VA contract physician noted the Veteran's report that he had been diagnosed with allergic rhinitis in the last two years.  The Veteran reported experiencing three non-incapacitating episodes per year with no treatment with antibiotic medication.  During an episode, he experienced difficulty breathing through his nose, purulent nasal discharge, hoarseness of his voice, and nonspecific pain without headache.  On examination, the physician noted no nasal obstructions, deviated septum, polyps, scars, or partial loss of the ala.  The physician did not observe indications of sinusitis on examination but referred to an X-ray that showed frontal and maxillary sinusitis.  The physician noted that rhinitis was present and was allergic in origin because of pale, swollen nasal mucosa.  The physician diagnosed allergic rhinitis and sinusitis with no bacterial involvement.  

In August 2008, the RO granted service connection and noncompensable ratings for allergic rhinitis and sinusitis.  In September 2008, the Veteran disagreed with the ratings, noting that the disorders affected his quality of life. 

In October 2008, a clinician at a military medical clinic noted the Veteran's report of allergy symptoms.  The clinician's note did not contain a description or frequency of the symptoms.  The clinician prescribed oral antihistamine, a four-day course of antibiotics, and an over-the-counter nasal spray.  Outpatient records from this clinic through February 2009 showed continued use of over-the-counter antihistamine and nasal spray but no further clinical examinations or prescribed antibiotics. 

In February 2010, a VA physician noted a review of the claims file and noted the previous the X-ray indication of sinusitis.  The physician noted that the Veteran had no history of nasal allergy which is inconsistent with the service and post-service treatment records.  The Veteran reported that he worked full time and lost less than one week of time at work in the past year because of mild sinusitis.  The physician noted that the Veteran reported no current symptoms of rhinitis or sinusitis and noted none on examination.  The physician noted no polyps, septal deviation, permanent hypertrophy of turbinates from bacterial rhinitis, or other infection.  The physician diagnosed a normal sinus with no rhinitis.   

In an February 2011 Board hearing, the Veteran stated that he first experienced nasal allergies after being assigned to duty in Texas in 2003.  Symptoms at the time included sneezing and itchy eyes which he attributed to tree pollen.  He further stated that he was unable to use certain cologne products.  He stated that in the last month before discharge he received an injection during an exacerbating episode and was unable to function for one day.  He stated that his current symptoms were severe and included itchy eyes and uncontrolled sneezing about once per month with relief from over-the-counter antihistamine and nasal spray.   He noted that the episodes included sinus congestion but that he had been given antibiotics on only one or two occasions in the history of the disorder. 

In April 2011, the Veteran submitted a personal statement and a statement from his spouse relevant to other disorders not on appeal.  The Veteran also submitted an undated medication information sheet for a prescribed nasal spray and a waiver of consideration of new evidence by the Agency of Original Jurisdiction.  

The Board concludes that compensable ratings for allergic rhinitis and sinusitis are not warranted at any time during the period covered by this appeal.  The Board acknowledges that the Veteran is competent to report on the nature and frequency of his symptoms of congestion, drainage, and itchy eyes and on his regular use of over-the-counter antihistamines and nasal spray.  The Board concludes that his descriptions of the symptoms are credible but that his symptoms occur intermittently.   No symptoms were observed on examinations in April 2008 or in February 2010.  The Veteran was treated as an outpatient on one occasion in October 2008 with a four day course of antibiotic and on-going use of antihistamine and nasal spray.  There was no notation of incapacitation or restriction of duty.   At his hearing, the Veteran attributed the exacerbations to native trees.  

Although there was X-ray evidence of sinusitis in April 2008 and one four-day course of antibiotics in October 2008, a compensable rating under the criteria for sinusitis is not warranted because there was only one episode requiring a short, not prolonged, period of antibiotic treatment and only one episode reported by the Veteran of a week of lost time at work in the past year because of sinus symptoms.  

The Board further concludes that a compensable rating for allergic rhinitis is not warranted at any time during the period covered by this appeal.  The Board concludes that the Veteran's reports of episodic nasal congestion are competent and credible.  However, there are no clinical observations of nasal obstructions and the Veteran obtains relief and drainage using over-the-counter medications.  Although the Veteran contends that the disorder impacts his quality of life, there is no credible evidence that the disorder is so severe as to impair his ability to perform the duties of his full time occupation.  The Veteran has not received on-going medical care other than continued recommendations for over-the-counter medications to control symptoms.  Physicians have not conducted specific allergy studies, recommended more aggressive medical or surgical intervention, or recommended that the Veteran relocate to a different geographic area.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected sinusitis and allergic rhinitis results in a unique disability that is not addressed by the rating criteria.  There is no evidence of frequent hospitalization, outpatient treatment, or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for sinusitis is denied. 

A compensable rating for allergic rhinitis is denied. 


REMAND

In a September 2001 military physical examination, the Veteran reported experiencing migraine headaches since 1988.  The headaches were treated with over-the counter analgesic medication and movement to a dark, silent room for several hours.  In an April 2008 Benefits Delivery at Discharge examination, a contract VA physician noted the Veteran's reports of chronic headaches for the past 18 years with symptoms of loss of vision and sensitivity to light and sound productive of incapacitation.  The headaches occurred once per month lasting three hours.  Notwithstanding the stressful duties of a military recruiter, there is no evidence in the service records of any restriction of duty because of headaches.  On examination, the physician noted no neurologic deficits and diagnosed migraine headaches with no objective factors.  

In August 2008, the RO granted service connection and a noncompensable rating for migraine headaches.  In September 2008, the Veteran disagreed with the initial rating, noting that the disorder affected his quality of life.  Post service outpatient treatment records through February 2009 showed continued prescriptions for an analgesic medication for headaches.  In December 2008, a military clinician noted the Veteran's reports of recurrent migraine headaches every three to four months after exposure to sunlight, lack of sleep, or long hours of work on a computer.  The Veteran reported visual distortions and mild nausea but no photo/phonophobia.  He reported a recent headache for two days treated with over-the-counter analgesics.  The clinician diagnosed infrequent migraine headache episodes. 

In June 2009, the RO granted an initial rating of 10 percent, effective the day following discharge from service.  

In February 2009, a VA physician noted a review of the claims file and the Veteran's report of migraine headaches less than once every two months.  The Veteran reported that the headaches were not prostrating and that ordinary activity was possible during an episode.  The Veteran reported lost time from work only for sinus symptoms.  On examination, the physician noted no neurologic deficits.  

In a February 2011 Board hearing, the Veteran stated that he had recently experienced an increased frequency of headaches and was prescribed new medication which was effective.  Although he experienced three onsets of symptoms in the past month, the medication was successful in preventing all but one prostrating attack which the Veteran described as occurring during a period of stress.  Though effective, the new mediation had side effects involving oral sensitivity.  The Veteran stated that during his full migraine attack, he experienced distorted vision and had to lie down in a dark, quiet location for two to four hours.  The Veteran stated that he experienced at least one headache per month that he was unable to prevent with medication.  He objected to the inquiry method used by the VA physician in February 2010 but did not explain why the physician noted a report of headaches less than once in two months.  In a statement received in March 2011, the Veteran described similar symptoms and frequency but noted that the new medication "worked wonderfully."  In another statement, the Veteran's spouse noted that the attacks required rest in a dark room but that the new medication reduced the time for recovery.  

The Veteran and his spouse are competent and credible to report the changes in the nature of the recurrent headaches and the effect of new medication.  However, the most recent VA examination in February 2010 showed that the Veteran reported infrequent attacks.  The Veteran referred to recent clinical treatment with a prescription for new medication.  Records of this clinical evaluation have not been obtained and the frequency and impact of the headaches while under treatment with the new medication is not clear.   As there is sufficient lay evidence to show some change in the disorder, records of recent clinical treatment and a current VA examination are necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2010). 

Accordingly, the case is REMANDED for the following action:

1.   Request from the Veteran authorization to obtain records of private and military clinic outpatient treatment for recurrent migraine headaches since December 2008.  If authorized, request relevant records and associate any records received with the claims file. 

2.  Then, schedule the Veteran for a VA examination for migraine headaches.  Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the frequency and severity of the Veteran's recurrent migraine headaches including the impact of the headaches on his occupation and daily activities and the effect of prescribed medication.  

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for a rating in excess of 
10 percent for migraine headaches.  If the maximum benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


